DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/16/2021 canceling Claim 5 and amending Claims 1, 4, 8 – 10, 13, and 14.  Claims 1 – 4 and 6 – 14 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP2013185492, cited in 09/26/2019 IDS) in view of Matsuba (6,472,014) in view of Ulmer et al. (2006/0181743A1).

Claim 1, Kenji teaches, in Figs. 1 - 3, the invention as claimed, including a regeneration cooler used for a ramjet engine (11 – Fig. 1), comprising a passage forming structure (60 – Figs. 2 and 3) in which a fuel passage (80) through which a liquid fuel (Para. [0002] liquid hydrocarbon fuel) is supplied is formed, wherein a coating (82) is formed in the fuel passage (80) to at least partially cover a wall surface (81) of the fuel passage (80), wherein the coating (82) comprises: a coating material (82, 83 – Para. [0027]).  Kenji is silent on said coating comprises: metal particles adhered and fixed to the wall surface of the fuel passage.
Matsuba teaches, in Figs. 1A to 2F and Abstract, a method of adhering/fixing metal particles (11, 12 – Fig. 1C and 17, 19 – Fig. 2D, Col. 5, ll. 10 – 30 and Col. 7, ll. 25 - 40) to a substrate surface (10), i.e., wall surface, to enhance adhesion of a coating (14 – Fig. 1F and 21 – Fig. 2F) applied to said substrate surface (10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kenji with the teaching of Matsuba to have the coating comprises metal particles adhered and fixed to the wall surface of the fuel passage to facilitate enhancing the adhesion of said coating material to the wall surface.
Kenji, i.v., Matsuba, as discussed above, is silent on wherein the metal particles are formed of a same material as that of the passage forming structure.  Ulmer teaches, in Para. [0038], a metal particle that was the same metal as the first metallic layer, i.e., wall structure, to improve adhesion between the metal particle and the metal wall structure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kenji, i.v., Matsuba, with the metal particles are formed of a same material as that of the passage forming structure 
Re Claim 4, Kenji, i.v., Matsuba and Ulmer, teaches the invention as claimed and as discussed above and Kenji further teaches, in Para. [0028], wherein the coating material contains catalyst (83 – H-ZSM-5 catalyst) which promotes thermal decomposition reaction of the liquid fuel
Re Claim 6, Kenji, i.v., Matsuba and Ulmer, teaches the invention as claimed and as discussed above and Kenji further teaches, wherein the coating material (82, 83) is configured as a coating material film (82 - Fig. 3 showed the coating material as a film that coated all four wall surfaces) to at least partially cover the wall surface (81) of the fuel passage (80).  Kenji, i.v., Matsuba and Ulmer, as discussed above, is silent on said coating material film at least partially cover the metal particles adhered and fixed to the wall surface.  Matsuba further teaches, in Fig. 1F and Fig. 2F, a coating material film (14 - Fig. 1F and 21 - Fig. 2F) at least partially cover the metal particles (12, 13 - Fig. 1F and 18, 20 - Fig. 2F) adhered and fixed to the wall surface (10 - Fig. 1F and 16 - Fig. 2F).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Kenji, i.v., Matsuba and Ulmer, would have taught said coating material film at least partially covered the metal 
Re Claim 7, Kenji, i.v., Matsuba and Ulmer, teaches the invention as claimed and as discussed above; except, wherein the coating material is configured as coating material particles.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Kenji, i.v., Matsuba and Ulmer, to have the coating material is configured as coating material particles because Applicant has not disclosed that the coating material is configured as coating material particles provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification only disclosed, in Para. [0018] “In another example, the coating material may be formed as the coating material particles” without any further details.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with Kenji’s teaching, in Fig. 3, of the coating material (82) is configured as a coating material film (82 - Fig. 3 showed the coating material as a film that coated all four wall surfaces) because Claim 6 (rejected above) recites the coating material is configured as a coating material film which is indicative of the fact that the claimed film and particle are indeed a “Design Choice”, as all options perform equally well.  Therefore, it would have been an obvious matter of design choice to modify Kenji, i.v., Matsuba and Ulmer, to obtain the invention as specified in Claim 7.

Regarding Claim 8, Kenji teaches, in Figs. 1 - 3, the invention as claimed, including a ramjet engine (11 – Fig. 1) comprising a regeneration cooler wherein the regeneration cooler comprises a passage forming structure (60 – Figs. 2 and 3) in which a fuel passage (80) through which a liquid fuel (Para. [0002] liquid hydrocarbon fuel) is supplied is formed, wherein a coating (82) is formed in the fuel passage (80) to at least partially cover a wall surface (81) of the fuel passage (80), wherein the coating (82) comprises: a coating material (82, 83 – Para. [0027]).  Kenji is silent on said coating comprises: metal particles adhered and fixed to the wall surface of the fuel passage.
Matsuba teaches, in Figs. 1A to 2F and Abstract, a method of adhering/fixing metal particles (11, 12 – Fig. 1C and 17, 19 – Fig. 2D, Col. 5, ll. 10 – 30 and Col. 7, ll. 25 - 40) to a substrate surface (10), i.e., wall surface, to enhance adhesion of a coating (14 – Fig. 1F and 21 – Fig. 2F) applied to said substrate surface (10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kenji with the teaching of Matsuba to have the coating comprises metal particles adhered and fixed to the wall surface of the fuel passage to facilitate enhancing the adhesion of said coating material to the wall surface.
Kenji, i.v., Matsuba, as discussed above, is silent on wherein the metal particles are formed of a same material as that of the passage forming structure.  Ulmer teaches, in Para. [0038], a metal particle that was the same metal as the first metallic layer, i.e., wall structure, to improve adhesion between the metal particle and the metal wall structure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kenji, i.v., Matsuba, with the .


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP2013185492, cited in 09/26/2019 IDS) in view of Matsuba (6,472,014) in view of Ulmer et al. (2006/0181743A1) as applied to Claim 1 above, and further in view of Pfefferle et al. (6,358,040).
Re Claims 2 and 3, Kenji, i.v., Matsuba and Ulmer, teaches the invention as claimed and as discussed above; except, wherein the coating material contains (Claim 2) a material which restrains thermal decomposition reaction of the liquid fuel, compared with a material of the passage forming structure and (Claim 3) at least one of silica, alumina, and zirconia.  Pfefferle teaches, in Figs. 1 – 10 and Col. 12, l. 40 to Col. 13, l. 10, a similar regeneration cooler having a coating material (Col. 12, ll. 60 - 65) contained at least one of silica, alumina and zirconia.  Applicant disclosed, in Para. [0033], that silica, alumina, and zirconia were materials which restrained thermal decomposition reaction of the liquid fuel, compared with a material of the passage forming structure.
 modify Kenji, i.v., Matsuba and Ulmer, with the coating material contained at least one of silica, alumina and zirconia taught by Pfefferle because all the claimed elements, i.e., the regeneration cooler having a coating comprising a coating material and a coating material comprising at least one of silica, alumina and zirconia, were known in the art, and one skilled in the art could have substituted the coating material of Pfefferle for the unknown coating material of Kenji, i.v., Matsuba and Ulmer, with no change in their respective functions, to yield predictable results, i.e., the silica, alumina, and/or zirconia coating material would have secured the catalyst to the substrate/wall of the regeneration cooler while restraining thermal decomposition of the liquid fuel relative to the material of the substrate/wall. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LaBotz (3,925,983) in view of Matsuba (6,472,014) in view of Kenji et al. (JP2013185492, cited in 09/26/2019 IDS).
Regarding Claim 9, LaBotz teaches, in Figs. 1 - 4, the invention as claimed, including a method of manufacturing a regeneration cooler of a rocket engine (10 - Fig. 1 and Col. 2, ll. 24 - 40), the regeneration cooler comprising a plurality of fuel passages (36 – fourteen shown in Fig. 2) through which liquid fuel flows (Col. 4, ll., 1 – 5 teaches liquid hydrogen which was a conventional fuel for combustion devices), the method comprising preparing a first metal plate (26 – Fig. 3); 4preparing a second metal plate (28 
LaBotz is silent on said closing the ditches with the first metal plate in a condition that metal particles are put in each of the ditches wherein part of the metal particles are adhered and fixed to wall surfaces of the fuel passages by heat caused by the welding.
Matsuba teaches, in Figs. 1A to 2F and Abstract, a method of adhering/fixing metal particles (11, 12 – Fig. 1C and 17, 19 – Fig. 2D, Col. 5, ll. 10 – 30 and Col. 7, ll. 25 - 40) to a substrate surface (10), i.e., wall surface, to enhance adhesion of a subsequently applied coating (14 – Fig. 1F and 21 – Fig. 2F) to said substrate surface (10).  Matsuba teaches, in Col. 6, ll. 35 – 50, heating the metal particles to bond/adhere said metal particles to the substrate/wall surface.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LaBotz with the teachings of Matsuba to put metal particles in the ditches and then use the heat of welding the first metal plate to the second metal plate to also adhere/fix said metal particles to the wall surfaces proximate to the weld locations because welding locally heated portions of the first metal plate and portions of the second metal plate to their melting point so that the respective melted metal portions flowed together and formed a solid bond when the metal cooled.  It would have been obvious to one of ordinary skill in the art, before the 
LaBotz, i.v., Matsuba, as discussed above, is silent on forming a coating material to at least partially cover the wall surfaces of the fuel passages and the metal particles adhered and fixed to the wall surfaces.  As discussed above, Matsuba teaches, in Fig. 1F and Fig. 2F, a coating material film (14 - Fig. 1F and 21 - Fig. 2F) at least partially cover the metal particles (12, 13 - Fig. 1F and 18, 20 - Fig. 2F) adhered and fixed to the wall surface (10 - Fig. 1F and 16 - Fig. 2F).  Kenji teaches, in Figs. 1 - 3, a regeneration cooler used for a ramjet engine (11 – Fig. 1), comprising a passage forming structure (60 – Figs. 2 and 3) in which fuel passages (80) through which a liquid fuel (Para. [0002] liquid hydrocarbon fuel) is supplied was formed, having a coating material (82, 83) to at least partially cover (82 - Fig. 3 showed the coating material as a film that coated all four wall surfaces) the wall surface (81) of the closed fuel passages (80) to facilitate promoting thermal decomposition (Para. [0027] and [0028]) of the fuel for a ramjet engine by the coating material (82) securing catalyst material (83) to the wall surfaces (81) of the fuel passages (80).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LaBotz, i.v., Matsuba, with the further teachings of Matsuba and the teachings of Kenji to facilitate enhancing the adhesion of 
Re Claim 13, LaBotz, i.v., Matsuba and Kenji, teaches the invention as claimed and as discussed above; except, wherein the coating material contains a catalyst which promotes thermal decomposition reaction of liquid fuel.  Kenji further teaches, in Para. [0028], wherein the coating material contains catalyst (83 – H-ZSM-5 catalyst) which promotes thermal decomposition reaction of the liquid fuel.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LaBotz, i.v., Matsuba and Kenji, with the further teachings of Kenji to facilitate promoting thermal decomposition of the fuel for a In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LaBotz (3,925,983) in view of Matsuba (6,472,014) in view of Kenji et al. (JP2013185492, cited in 09/26/2019 IDS) in view of Pfefferle et al. (6,358,040).
Re Claims 11 and 12, LaBotz, i.v., Matsuba and Kenji, teaches the invention as claimed and as discussed above; except, wherein the coating material contains (Claim 11) a material which restrains thermal decomposition reaction of liquid fuel, compared with materials of the first metal plate and the second metal plate and (Claim 12) a material of at least one of silica, alumina and zirconia.  Pfefferle teaches, in Figs. 1 – 10 and Col. 12, l. 40 to Col. 13, l. 10, a similar regeneration cooler having a coating material (Col. 12, ll. 60 - 65) contained at least one of silica, alumina and zirconia.  Applicant disclosed, in Para. [0033], that silica, alumina, and zirconia were materials which restrained thermal decomposition reaction of the liquid fuel, compared with a material of the passage forming structure.
 modify LaBotz, i.v., Matsuba and Kenji, with the coating material contained at least one of silica, alumina and zirconia taught by Pfefferle because all the claimed elements, i.e., the regeneration cooler having a coating comprising a coating material and a coating material comprising at least one of silica, alumina and zirconia, were known in the art, and one skilled in the art could have substituted the coating material of Pfefferle for the unknown coating material of LaBotz, i.v., Matsuba and Kenji, with no change in their respective functions, to yield predictable results, i.e., the silica, alumina, and/or zirconia coating material would have secured the catalyst to the substrate/wall of the regeneration cooler while restraining thermal decomposition of the liquid fuel relative to the materials of the first metal plate and the second metal plate. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LaBotz (3,925,983) in view of Matsuba (6,472,014) in view of Kenji et al. (JP2013185492, cited in 09/26/2019 IDS) in view of Ulmer et al. (2006/0181743A1).
Re Claim 14, LaBotz, i.v., Matsuba and Kenji, teaches the invention as claimed and as discussed above; except, wherein the metal particles are formed of a same material as that of the first metal plate and the second metal plate.  Ulmer teaches, in Para. [0038], a metal particle that was the same metal as the first metallic layer, i.e., wall structure, to improve adhesion between the metal particle and the metal wall structure.  It would have been obvious to one of ordinary skill in the art, before the .  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LaBotz (3,925,983) in view of Matsuba (6,472,014) in view of Kenji et al. (JP2013185492, cited in 09/26/2019 IDS) in view of Matsushita (2012/0000819).
Regarding Claim 10, LaBotz teaches, in Figs. 1 - 4, the invention as claimed, including a method of manufacturing a regeneration cooler of a rocket engine (10 - Fig. 1 and Col. 2, ll. 24 - 40) the regeneration cooler comprising a plurality of fuel passages (36 – fourteen shown in Fig. 2) through which liquid fuel flows (Col. 4, ll., 1 – 5 teaches liquid hydrogen which was a conventional fuel for combustion devices), the method comprising preparing a first metal plate (26 – Fig. 3); 4preparing a second metal plate (28 – Fig. 4) which has a proximal section (back-side) and a plurality of wall sections (38) connected with the proximal section (back-side), and in which a ditch (36) is formed between every adjacent two of the plurality of wall sections (38); welding (Col. 3, ll. 10 - 
LaBotz is silent on said closing the ditches with the first metal plate in a condition that metal particles are put in each of the ditches wherein part of the metal particles are adhered and fixed to wall surfaces of the fuel passages by heat caused by the welding.
Matsuba teaches, in Figs. 1A to 2F and Abstract, a method of adhering/fixing metal particles (11, 12 – Fig. 1C and 17, 19 – Fig. 2D, Col. 5, ll. 10 – 30 and Col. 7, ll. 25 - 40) to a substrate surface (10), i.e., wall surface, to enhance adhesion of a subsequently applied coating (14 – Fig. 1F and 21 – Fig. 2F) to said substrate surface (10).  Matsuba teaches, in Col. 6, ll. 35 – 50, heating the metal particles to bond/adhere said metal particles to the substrate/wall surface.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LaBotz with the teachings of Matsuba to put metal particles in the ditches and then use the heat of welding the first metal plate to the second metal plate to also adhere/fix said metal particles to the wall surfaces proximate to the weld locations because welding locally heated portions of the first metal plate and portions of the second metal plate to their melting point so that the respective melted metal portions flowed together and formed a solid bond when the metal cooled.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of LaBotz, i.v., Matsuba, facilitated enhancing the adhesion of a subsequently applied coating material to the wall surface because said metal particles adhered/fixed to the wall surface 
LaBotz, i.v., Matsuba, as discussed above, is silent on closing the ditches with the first metal plate in a condition that a coating material configured as coating material particles, and a binder are put in each of the ditches.  Kenji teaches, in Figs. 1 - 3, a regeneration cooler used for a ramjet engine (11 – Fig. 1), comprising a passage forming structure (60 – Figs. 2 and 3) in which fuel passages (80) through which a liquid fuel (Para. [0002] liquid hydrocarbon fuel) was supplied is formed, having a coating material configured as a coating material particles (83 – Fig. 3 showed the catalyst as round particles, Para. [0027] and [0028] “zeolite based catalyst”) that was put in each of the ditches/passages (80).  Matsushita teaches, in Para. [0026], a catalytic reformer with a zeolite catalyst (Para. [0037]) where powdered aluminum hydroxide referred to as “alumina powder” (Para. [0074]) was used as a binder because of its high zeolite binding capability and large specific surface area (Para. [0073]) as well as its ability to improve the hydrocracking activity and selectivity of the zeolite catalyst (Para. [0074]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LaBotz, i.v., Matsuba, with the teachings of Kenji and Matsushita to have a coating material particles (catalyst) and a binder put in each of the ditches to facilitate improving the hydrocracking activity and selectivity of the catalyst by the binder securing the coating material particles (catalyst) to the walls of the fuel passage to facilitate promoting thermal decomposition of the fuel for a ramjet engine, Kenji – Abstract, Para. [0027] and [0028].  Matsushita teaches, in Para. [0076], 
LaBotz, i.v., Matsuba, Kenji, and Matsushita, as discussed above, is silent on removing part of the metal particles and the coating material particles which are not adhered and fixed to the wall surfaces of the fuel passages formed by closing the ditches by the first metal plate.  Kenji teaches, in Fig. 2, that the reformed fuel (79) from the fuel passage (80) flowed to a fuel injector (30) that sprayed say reformed fuel into a combustion chamber (40) of the ramjet engine (11).  Examiner takes Official Notice that it was conventional in the art to remove, i.e., clean, metal particles and other particles, i.e., debris, from fuel passages following manufacturing and certainly before installation in an engine to avoid engine failure due to blocked fuel passages that prevented the flow of fuel or partially blocked fuel passages that restricted the flow of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LaBotz, i.v., Matsuba, Kenji, and Matsushita, with removing a part of the metal particles and the coating material particles which is not adhered and fixed to wall surfaces of fuel passages formed by closing the ditches by the first metal plate to avoid failure of the ramjet engine by the non-adhered and non-fixed metal particles and coating material particles creating a partial or complete blockage in the fuel passages which would have restricted or prevented the flow of fuel through the fuel passages and to the fuel injector of the ramjet engine combustion chamber.


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

In response to applicant's argument on Pgs. 6 – 7 that reference Ulmer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ulmer is reasonably pertinent to the particular problem to improve adhesion between the metal particle and the metal wall structure.  Applicant disclosed, in Para. [0030], last sentence “It is desirable to form the metal particle 13 of same material as that of the passage forming structure 10, in order to improve the certainty of adhesion and fixation of the metal particles 13 to the wall surface 11a.”  Ulmer is reasonably pertinent to the particular problem with which the applicant was concerned because Applicant’s particular problem was improving adhesion by having the metal particle and the metal wall be made of the same metal material which is exactly what Ulmer taught.  The rejections are maintained.

Applicant further argues on Pg. 7, second paragraph continuing on to Pg. 8, that “Ulmer does not disclose that the metal particles are formed of a same material as that of the passage forming structure, as required by claim 1.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejections of Claim 1 and Claim 5 (now canceled and incorporated into Claim 1) were based on the combination of references Kenji, i.v., Matsuba, and Kenji, i.v., Matsuba and Ulmer, respectively.  Kenji taught the claimed regeneration cooler used for a ramjet engine (11 – Fig. 1), comprising a passage forming structure (60 – Figs. 2 and 3) in which a fuel passage (80) through which a liquid fuel (Para. [0002] liquid hydrocarbon 

Applicant argues on Pg. 9, second to last paragraph continuing on to Pg. 10, that “…LaBotz the transpiration cooling washer assembly of LaBotz fails to include fuel passages through which liquid fuel flows” which are new limitations amended into Claims 9 and 10 in Applicant’s 12/16/2021 Amended Claim set.  As stated in the above rejections, LaBotz teaches, in Col. 4, ll., 1 – 5, that liquid hydrogen was a used as a coolant that flowed through the passages.  Liquid hydrogen was a conventional fuel that has been used for over 50 years before Applicant’s filing date for combustion devices such as rocket engines, ramjet engines, and jet engines.  Regenerative cooling of rocket engines, ramjet engines, and jet engines was also conventional in the combustion arts.  The Saturn V rocket that sent American astronauts to the moon over 50 years ago had regeneratively cooled liquid hydrogen fueled rocket engines.  Therefore, Applicant’s arguments are refuted by the prior art.


Applicant argues on Pg. 10, second and third paragraph that “…that one of ordinary skill in the art would have recognized that the technique taught by Matsuba is not suitable for adhering metal particles and/or forming coating on fuel passages” and “…one of ordinary skill in the art would not have expected the heat caused by the welding is suitable for the technique taught by Matsuba”.  These arguments are not persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has failed to cite any factual evidence in the record to support Applicant’s allegations.  Furthermore, Applicant is arguing against Applicant’s own invention which used the heat from welding to melt, i.e., reflow, a portion of the metal particles so that said melted metal particles adhered to a portion of the passage walls.  The Specification teaches, in Para. [0038], “When the metal plate 15 is welded with the metal plate 16, the temperatures of metal plates 15 and 16 rise due to heat upon welding, so that at least a part of the metal particles 13 put inside the ditch 16a is adhered and fixed to the metal plates 15 and 16.”  The rejections are maintained.


On Pg. 11, first full paragraph, Applicant argues “…Matsushita reference does not cure the defects of the LaBotz, Matsuba and Kenji references as discussed above”.  .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741